           Case 1:19-cv-11868-PGG Document 82-2 Filed 07/16/20 Page 1 of 2


From:             Robert DeWitty
To:               Anthony Meola
Cc:               Christine Corrigan; Alexandra Scoville; Administrator 1; Russhell Ford
Subject:          Re: Status of Protection Order - 1:19-cv-11868PGG
Date:             Wednesday, July 8, 2020 9:51:38 PM


Anthony- Thank you for the response that you will provide your version Friday. As the Judge
requested a response by tomorrow, I will have to state in the letter that we have not received
your version of the Protection Order.

Further, as you are aware, we have been conducting meetings with potential plaintiffs whom
are likely interested in bringing a class action against your clients for failure to
provide product or refunds within 5 years. I would like to know if your company will be
representing them in such a class action, or at the least you will accept service on their behalf.
There is a strong possibility we will bring such action under New York jurisdiction.

Yours,

Robert DeWitty.

On Wed, Jul 8, 2020 at 5:26 PM Robert DeWitty <rmdewitty@dewittyip.com> wrote:
 Mr. Meola-

  As you are aware, Judge Gardephe requested that we provide him an affirmative, or
  negative, on our respective clients participation in a Settlement before Judge Moses. He
  further requested that a Protection Order be filed within a few days after the last hearing, per
  your request that one be filed.

  Last week I provided a copy of a Protection Order that was based upon a model
  (recommended by the Judge). I have not received your modifications, if any, to the model.
  If I am unable to receive your modified Order, I will have to state such in my letter to the
  Judge tomorrow (said letter which will provide a yes or no to my client's participation in
  settlement discussions).

  Please inform me when I will receive your modified Order so that we may continue pursuing
  our discovery actions.

  Yours,

  Robert DeWitty.

  --
  MEETING TIME REQUEST




  Robert DEWITTY
  DeWitty and Associates, Chtd.
  330 Pennsylvania Avenue, #302
  Washington, D.C. 20003
          Case 1:19-cv-11868-PGG Document 82-2 Filed 07/16/20 Page 2 of 2


     t- 202 380 9609
     e- rmdewitty@dewittyip.com



--
MEETING TIME REQUEST




Robert DEWITTY
DeWitty and Associates, Chtd.
330 Pennsylvania Avenue, #302
Washington, D.C. 20003
t- 202 380 9609
e- rmdewitty@dewittyip.com
